Citation Nr: 0911304	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD


L.J. Bakke-Shaw

INTRODUCTION

The Veteran served on active duty from August 1951 to March 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in which 20 percent evaluation was 
confirmed and continued for duodenal ulcer.  


FINDING OF FACT

In February 2009, prior to issuing a decision in this case, 
the Board was notified that the appellant died in October 
2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 38 C.F.R. § 
20.1106.



ORDER

The appeal is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


